Bierly, C. J.
This cause was filed in this Court on March 25, 1960 and submitted on said date. On April 13, 1960, appellant filed a petition for extension of time in which to file appellant’s brief. Petition was granted to and including May 25, 1960. Appellant’s brief was filed May 25, I960* and acknowledgment of service of brief by appellee was filed on said date.
On July 20, 1960 appellant filed a written motion to dismiss its appeal and also filed acknowledgment of service of its dismissal by appellee.
Appellee failing to take any action on appellant’s motion to dismiss this action, the Court now grants said motion for dismissal by appellant.
It Is Now Ordered by the Court that this cause of action be dismissed.
*64Action, dismissed with costs, if any, taxed against appellant.
Note. — Reported in 169 N. E. 2d 297.